ORDER

PER CURIAM.
In this jury-tried case, plaintiff sued defendant for breach of three contracts. The jury found for plaintiff and awarded $272,640 damages.
Defendant raises five points on appeal. The first alleges the trial court erred in granting plaintiffs motion in limine to prohibit defendant from offering evidence as to the time within which plaintiff was to perform. The next three points allege the trial court erred in refusing to give three instructions defendant tendered. The final point alleges error in denying defendant’s motion for a directed verdict and judgment notwithstanding the verdict. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).